DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgment is made of the information disclosure statement filed 10/9/2020, which complies with 37 CFR 1.97. As such, the information disclosure statement has been placed in the application file and the information referred to therein has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Applicant’s representative Felipe Hernandez, Registration No. 61,971, on February 17, 2021.

The application has been amended as follows: 
PE2E - Docket and Application Viewer 4.2.0.154
1. (Currently Amended) A method to predict an injury for a target player on a target date, the method comprising:

determining, by executing an instruction with a processor, a first probability of injury of the target player based on probabilities of injuries of second players based on dividing (a) a sum of weighted probabilities of injuries for ones of the second players by (b) a sum of similarity factors of the second players, the second players selected based on a comparison of characteristics between the second players and the target player;
determining, by executing an instruction with the processor, a second probability of injury of the target player based on injuries of the target player;
determining, by executing an instruction with the processor, a third probability of injury of the target player based on the first probability of injury of the target player and the second probability of injury of the target player;
generating, by executing an instruction with the processor, a report of a predicted probability of injury of the target player for the target date based on the third probability of injury of the target player; and
storing the report in computer memory.

2. (Original) The method as defined in claim 1, wherein the first, second, and third probabilities of injuries of the target player are based on data collected between a start of a sport's season and the target date.

3. (Previously Presented) The method as defined in claim 1, wherein the second players are selected from the associative database, the second players having 

4. (Original) The method as defined in claim 3, wherein the performance data parameters include at least one of a physiological load, a mechanical load, a mechanical intensity, a physical intensity, a number of games played, average running seconds, average field goals, or previous injuries.

5.    (Cancelled)

6.    (Currently Amended) The method as defined in claim [[5]] 1, wherein the weighted probabilities of injuries for the ones of the second players are based on a number of games played and a number of injuries for each of the ones of the second players between a start of a sport’s season and the target date.

7.    (Currently Amended) The method as defined in claim [[5]] 1, wherein the sum of similarity factors is a sum of percentages representative of amounts of similarity between performance data parameters of the second players and the target player.

8.    (Currently Amended) An apparatus to predict an injury for a target player on a target date, the apparatus comprising:

a predictor to:
determine a first probability of injury of the target player based on probabilities of injuries of second players by dividing (a) a sum of weighted probabilities of injuries for ones of the second players by (b) a sum of similarity factors of the second players, the second players selected based on a comparison of characteristics between the second players and the target player;
determine a second probability of injury of the target player based on injuries of the target player; and
determine a third probability of injury of the target player based on the first probability of injury of the target player and the second probability of injury of the target player; 
a report generator to generate a report of a predicted probability of injury of the target player for the target date based on the third probability of injury of the target player; and 
computer memory to store the report.

9. (Original) The apparatus as defined in claim 8, wherein the first, second, and third probabilities of injuries of the target player are based on data collected between a start of a sport's season and the target date.



11. (Original) The apparatus as defined in claim 10, wherein the performance data parameters include at least one of a physiological load, a mechanical load, a mechanical intensity, a physical intensity, a number of games played, average running seconds, average field goals, or previous injuries.

12.    (Cancelled) 

13.    (Currently Amended) The apparatus as defined in claim [[12]] 8, wherein the weighted probabilities of injuries for the ones of the second players are based on a number of games played and a number of injuries for each of the ones of the second players between a start of a sport’s season and the target date.

14.    (Currently Amended) The apparatus as defined in claim [[12]] 8, wherein the sum of similarity factors is a sum of percentages representative of amounts of similarity between performance data parameters of the second players and the target player.


access, by a query message, data stored in an associative database; 
determine a first probability of injury of a target player based on probabilities of injuries of second players based on dividing (a) a sum of weighted probabilities of injuries for ones of the second players by (b) a sum of similarity factors of the second players, the second players selected based on a comparison of characteristics between the second players and the target player;
determine a second probability of injury of the target player based on injuries of the target player;
determine a third probability of injury of the target player based on the first probability of injury of the target player and the second probability of injury of the target player;
generate a report of a predicted probability of injury of the target player for a target date based on the third probability of injury of the target player; and 
store the report in computer memory.

16. (Original) The tangible machine readable storage medium as defined in claim 15, wherein the first, second, and third probabilities of injuries of the target player are based on data collected between a start of a sport's season and the target date.

17. (Previously Presented) The tangible machine readable storage medium as defined in claim 15, wherein the instructions are to further cause the processor to query 

18. (Original) The tangible machine readable storage medium as defined in claim 17, wherein the performance data parameters include at least one of a physiological load, a mechanical load, a mechanical intensity, a physical intensity, a number of games played, average running seconds, average field goals, or previous injuries.

19.    (Cancelled) 

20.    (Currently Amended) The tangible machine readable storage medium as defined in claim [[19]] 15, wherein the weighted probabilities of injuries for the ones of the second players are based on a number of games played and a number of injuries for each of the ones of the second players between a start of a sport’s season and the target date.

21.    (Currently Amended) The tangible machine readable storage medium as defined in claim [[19]] 15, wherein the sum of similarity factors is a sum of percentages representative of amounts of similarity between performance data parameters of the second players and the target player.


means for accessing, by a query message, data stored in an associative database; 
means for determining a first probability of injury of the target player based on probabilities of injuries of second players based on dividing (a) a sum of weighted probabilities of injuries for ones of the second players by (b) a sum of similarity factors of the second players, the second players selected based on a comparison of characteristics between the second players and the target player;
means for determining a second probability of injury of the target player based on injuries of the target player;
means for determining a third probability of injury of the target player based on the first probability of injury of the target player and the second probability of injury of the target player;
means for generating a report of a predicted probability of injury of the target player for the target date based on the third probability of injury of the target player; and means for storing the report.

23. (Original) The apparatus as defined in claim 22, wherein the first, second, and third probabilities of injuries of the target player are based on data collected between a start of a sport's season and the target date.



25. (Original) The apparatus as defined in claim 24, wherein the performance data parameters include at least one of a physiological load, a mechanical load, a mechanical intensity, a physical intensity, a number of games played, average running seconds, average field goals, or previous injuries.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The currently amended claims 1-4, 6-11, 13-18 and 20-25 are allowed over the prior art of record.
The prior art of record Malone et al. (U.S. Patent Application Pub. No. 2006/020602 A1, hereinafter “Malone”) discloses a system that “receives historical and career data on the athlete being assessed. This may include receiving pre-existing medical conditions and … an injury during the career” (i.e., injuries of the target player), “analyzes the received data to produce a predictive analysis associated with the athlete being assessed. The received data analyzed includes the historical data” and “calculating impairment of the athlete at least in part due to the injury, predictive injury statistics” (i.e., calculate/determine a second probability of injury of the athlete/target 

The prior art of record Nicholson et al. (U.S. Patent Application Pub. No. 2015/0040685 A1, hereinafter “Nicholson”) discloses that “criteria for athletes can defined based on the demographic factors of similarly situated athletes in their particular cohort; … evaluate the collective historical impact data for the cohort relative to … concussion diagnoses to … show that there are increased statistical probabilities of … potential concussion” (i.e., determine a probability of athlete/player concussion/injury) and “compares a set of the athlete's impact history with similarly situated athletes in the cohort who have had an impact event (i.e., based on a comparison of characteristics/impact history between the athlete/target player and similarly situated 

The prior art of record Dunn et al. (U.S. Patent Application Pub. No. 2016/0300347 A1, hereinafter “Dunn”) discloses that “From the overall injury risk rating, an injury risk rating score may be determined by assigning the score into a category of the degree of risk … risk categories may preferably include: (1) minimal; (1.5) minimal+; (2) mild; (2.5) mild+; (3) moderate; (3.5) moderate+; ( 4) high; and ( 4.5) high+”, “determine an injury risk algorithm in accordance with the subject's biological and activity information” (i.e., determine a probability of injury of the target player/subject) and “choose one injury risk algorithm for a 24-year-old female soccer player who has played for 10 years, another injury risk algorithm for a 24-year-old female soccer player who has played for 2 years, another injury risk algorithm for a 36-year-old male football player, and so forth.” (i.e., based on a comparison of characteristics/age/gender/activity information between the subject/target player and second players) (See, Dunn, paragraphs 62 and 81). 

The prior art of record Touma et al. (U.S. Patent Application Pub. No. 2017/0272842 A1, hereinafter “Touma”) discloses a system to “generate the impact and performance information that will be presented in the form of tables, graphs or charts in the graphical user interface … generate risk factor information. The generated 

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of independent claim 1.
For example, the prior art of record does not anticipate or render obvious the limitations “determining, by executing an instruction with a processor, a first probability of injury of the target player based on probabilities of injuries of second players based on dividing (a) a sum of weighted probabilities of injuries for ones of the second players by (b) a sum of similarity factors of the second players, the second players selected based on a comparison of characteristics between the second players and the target player;
determining, by executing an instruction with the processor, a second probability of injury of the target player based on injuries of the target player;
determining, by executing an instruction with the processor, a third probability of injury of the target player based on the first probability of injury of the target player and the second probability of injury of the target player” as recited in independent claim 1 in combination with the other limitations in this claim.

Independent claims 8, 15 and 22 recite similar distinguishing features.
Thus, independent claims 1, 8, 15 and 22 are patently distinct over the prior art of record for at least the reasons above. 
The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.
In particular, claims 2-4 and 6-7, 9-11 and 13-14, 16-18 and 20-21, and 23-25 each depend directly or indirectly from independent claims 1, 8, 15 and 22, respectively, and as such, claims 2-4 and 6-7, 9-11 and 13-14, 16-18 and 20-21, and 23-25 each include all of the limitations of base claims 1, 8, 15 and 22, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125